COLEMAN, J.
Reuben F. Kolb filed the present petition for a writ of mandamus, the purpose of which is to have vacated and annulled the appointment of certain parties as inspectors of an election made by the judge of probate, sheriff and clerk of Madison county, and to command them to appoint others in their stead. The petition is filed under section 352 of the Code of 1886 which provides that these officers or any two of them “must at least thirty days before the holding of any election in their county appoint three inspectors for each place of voting, two of whom shall be members of opposing political parties, if practicable,” &o. The petition throughout shows that it is filed by the petitioner in behalf of himself and no other person. The respondents moved to quash the petition for insufficiency and also demurred to the petition, assigning various grounds for cause of demurrer. The first question presented is, whether the petition shows that there were two opposing political parties interested in the election within the meaning of the statute, to one of which he belonged, and that the officers whose duty it was to appoint inspectors failed to comply with the statute. The petition is verified by affidavit, and the facts averred, are sufficient in our opinion to show that there were two opposing parties to one of which petitioner belonged. It states there were two State conventions held and each convention nominated a full State ticket, for all State officers except that the party of petitioner made no nomination for judges of the Supreme Court; that one convention nominated Thos. G-. Jones for governor, and that petitioner was the nominee of the other convention, and that no other party had candidates before the people for election *606The petition shows that the officers appointed three inspectors for each place of voting, but avers that neither of the three belonged to the party which nominated petitioner for governor. It may.be admitted that as between petitioner and the respondents, petitioner shows a clear, legal specific right and a disregard of this right by respondents, but does it show a case for mandamus ?
In Ex parte DuBose, 54 Ala. 278, we adopted as a sound principle of law “that cases may arise where the court will not grant a mandamus, when the granting thereof will, in a collateral manner decide questions of importance between parties who are not parties to the proceedings, and have had no notice or opportunity to interpose their defenses. . . . Although it were certain that the party applying had a legal right, and that it has been violated, and that the law would afford him a remedy, and which remedy is conceded to be mandamus, . . . the court will not interfere in a case involving in a collateral manner the right of parties who have no opportunity of defending their interest.”
There is an extremely difficult question presented by the record. Does the appointment of inspectors involve judgment and discretion, or is it the exercise of a merely ministerial duty ? The trial judge held that it was purely ministerial, and that the writ would lie, and yet the judgment rendered upon the proceedings was that which pertains to a judicial question. It is sometimes difficult to determine whether an act is judicial or ministerial. The general principle is as clearly stated in the case of The United States v. Guthrie, 17 How. (U. S.) 285, 304, as any we have found, and is the rule in this State. It is as follows : “The only acts to which the power of the courts, by mandamus, extends, are such as are purely ministerial, and with regard to which nothing like judgment, or discretion in the performance of his duties, is left to the officer ; but that wherever the right of judgment or discretion exists in him, it is he, and not the courts, who can regulate the exercise.” “It seems to be held by all the authorities, that the writ of. mandamus can only issuse to some officer required by law to perform some mere ministerial act, or to a judicial officer to require him to take action ; but not in a matter requiring judgment or discretion, to direct or control him in the exercise of either.” Ex parte Echols, 39 Ala. 698; Ex parte Burns, 92 Ala, 102. And in Ex parte Thompson, 52 Ala. 98, it is thus stated, “when the power is clearly defined and enjoined, does not involve the exercise of discretion or judgment, and no alternative is left to the officer charged with its execution; when *607he must act without enquiry, and ivithout evidence, and the mode of action is expressly declared, the power is purely ministerial. "When, however the power involves the exercise of judgment and discretion; when it is to be exercised only in an ascertained event, and on the occurrence and existence of particular facts, and the officer charged with the execution of the power must determine whether the event has arisen, or the facts exist requiring its exercise, then the power is judicial, or in its nature judicial.” Ex parte Harris, 52 Ala. 87. The case of Grider v. Tally, 77 Ala. 422, properly construed, does not conflict with these well settled principles. When the act to- be performed is purely ministerial, mandamus not only requires action but specifically defines the particular act to be done, and the manner in which it shall be done, so that the court or judge issuing the writ, may know whether its order has been obeyed. If the writ leaves a discretion to' the officer, room to exercise judgment as to whether and in what manner the mandate shall b9 carried out, if it be necessary to hear the evidence to determine whether the mandate has been performed, then the mandate, in such form, for the performance of a ministerial act, is imperfect and irregular, and is of that character to be rendered where judicial action is ordered.—Ex rel Harrell, 59 Ala. 321; Davidson v. Washburn, 56 Ala. 596.
The judge acting upon the petition, annulled and vacated certain appointments, which had been made, but ordered the officers to proceed to appoint others. The order did not name the parties whom the respondents should appoint as inspectors, but left it to them to determine who should be appointed, in fact, he decided, that the appointments which had been made, were not in accordance with the statute, and vacated and annulled them, and then simply compelled action. Now if the act ’ to be performed was purely ministerial the judge issuing the mandate knew precisely the persons to be appointed, and would have named them, and ordered their appointment. The very fact that he did not know and could not ascertain except by evidence aliunde, and the exercise of judgment upon that evidence, conclusively, resolves that the question is of a judicial character, and not purely ministerial.
How is it to be determined whether a person belongs to one party or another ? Can it be ascertained without' evidence, and the exercise of judgment and discretion? What are the tests ? It not only requires evidence to fix the status of party affiliation, but we see difficulties rising in the solu*608tion of this question, which, under our system of popular elections, calls for the interposition of legislation. Questions not hitherto adjudicated in this State, and none exactly similar in other States, so far as we have been able to discover by investigation, arise under the statute, the-decision of which involve not only judgment and discretion, but the application of new principles. The statute requires the appointment of inspectors for each voting place, two of whom shall be members of opposing parties, if practicable,” &c. When this statuce was first adopted, there were but two opposing parties, the Democratic and Republican, and it is possible, that these two parties alone were in the legislative mind at its adoption, but we consider its verbiage and spirit extends to any and all opposing parties. The difficulties arise in defining what constitutes a political party, and what is the test of membership of a party ? In the case of The United States v. Paxton, 40 Fed. Rep., 136, a question arose whether one J. O. Earnell was a well known member of a political party opposed to the party to which the clerk of the court belonged, under the act of Congress of June 30th, 1879, which provided that the judge should appoint a jury commissioner who should be a well known member of the principal political party in the district opposed to that to which the clerk might belong.” The court heard the evidence, which in some respects was conflicting, and decided the question upon the facts. Says the judge who rendered the opinion; “I think it must be admitted that it has always been understood fhat those wfio have acted with a political party, voted its ticket, maintained its doctrines, and attended its meetings were members of the party.” The court further said: “Will tfiat act permit the court to exercise its discretion, [italics are ours] and appoint,” <fcc. In the subsequent case of United States v. Chaires, 40 Fed. Rep. 820, considering the same statute, the court uses this language: “The judge, in the exercise of a sound discretion under the responsibilities of his office, directed by the statute, passes upon the qualifications of the jury commissioner he appoints.” In re Supervisors of Elections, 43 Fed. Rep. 859, application was made for the appointment of supervisors. The provision of the statute required that the supervisors should be “citizens residents of the city or town or of the election district or parish who shall be of different political parties,” &o. The court makes use of this language: “But in all cases there should be evidence, whether obtained from one source or the other showing, that applicants or persons recommended possess the statutory qualifications as super*609visors.” These cases are cited to show, that in determining the statutory qualifications, in the one case, that of jury commissioner, in the other, that of a supervisor of elections, in both, the persons to be appointed should belong to opposing political parties, the judge or court exercised discretion and acted upon evidence. Where the act to be performed, involves the introduction of evidence, and the exercise of judgment and discretion, the act is judicial and not ministerial, and mandamus will not lie, to control judicial discretion. The authorities are uniform to this proposition. The petitioner further complains that some of the inspectors appointed can neither read nor write. It may be that inspectors of elections could better perform the duties of inspectors if they possessed an educational qualification, but the statute does not require it, and the courts can not add to the statute. The objection of petitioner based upon the averment can not be maintained. By section 355 of the Code contingencies may arise, when there are no qualifications for inspectors, except that they be “qualified electors entitled to vote at that polling place, in the election then to be held.” Our conclusion is, the duties to be performed under section 352 of the Code by “the judge of probate, sheriff, and clerk in the appointment of inspectors are not purely ministerial, but require judicial judgment and discretion, and the writ of mandamus will.not lie to control their action. If they refuse to act, mandamus will lie, to compel action, but having acted, if error or wrong was committed, it can not be remedied by mandamus. If error or wrong was wilful, or from corrupt motives it may be that the parties subjected themselves to impeachment or possibly to a criminal prosecution, for some offense, but these questions are not before us. As we said in a former part of this opinion further legislation may be needed, but we can now only consider the statute as we find it. An order will be here made quashing the petition.
Beversed and rendered.